NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                        NO. CAAP-10-0000087


               IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


        In the Matter of THE ELVIN R. MEEK FAMILY TRUST,
                 DATED June 14, 1996, AS AMENDED


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                      (TRUST NO. 05-1-0101)

       ORDER GRANTING APPELLEE’S MOTION TO DISMISS APPEAL
          (By: Nakamura, C.J., Leonard and Ginoza, JJ.)

          Upon consideration of Appellee’s Motion to Dismiss

Appeal, the papers in support, and the records and files herein,

it appears that: (1) on October 19, 2010, Appellant Nanci Meek

(Appellant) filed a notice of appeal; (2) on December 20, 2010,

the appellate clerk filed the notice of entering case on calendar

and notified Appellant the statement of jurisdiction was due on

December 30, 2010, and the opening brief was due on January 31,
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

2011; (3) Appellant did not file either document; (4) on May 17,

2011, Appellee filed a motion to dismiss the appeal due to

Appellant’s failure to file the statement of jurisdiction and the

opening brief; (5) Appellant did not respond to the motion to

dismiss or file the statement of jurisdiction and the opening

brief; (6) other than filing the notice of appeal on October 19,

2010, Appellant has taken no further action to prosecute her

appeal; and (7) pursuant to HRAP Rule 30, an appeal may be

dismissed for failure to file the opening brief.

          Therefore, IT IS HEREBY ORDERED that Appellee’s Motion

to Dismiss Appeal is granted, and this appeal is dismissed.

          DATED: Honolulu, Hawai#i, June 21, 2011.




                                       Chief Judge




                                       Associate Judge




                                       Associate Judge




                                 -2-